     Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 1 of 17


 1   SIMON J. FRANKEL (Bar No. 171552)
     Email: sfrankel@cov.com
 2   ALEXA HANSEN (Bar No. 267271)
     Email: ahansen@cov.com
 3   COVINGTON & BURLING LLP
     415 Mission Street, Suite 5400
 4   San Francisco, CA 94105
     Telephone: (415) 591-6000
 5   Facsimile: (415) 955-6552

 6   THOMAS R. BURKE (CA State Bar No. 141930)
     DAVIS WRIGHT TREMAINE LLP
 7   505 Montgomery Street, Suite 800
     San Francisco, CA 94111
 8   Telephone:(415) 276-6500
     Facsimile: (415) 276-6599
 9   Email:     thomasburke@dwt.com

10   AMBIKA KUMAR DORAN (pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
11   1201 Third Avenue, Suite 2200
     Seattle, WA 98101
12   Telephone: (206) 757-8030
     Facsimile: (206) 757-7030
13   Email:     ambikadoran@dwt.com

14   BRENDAN CHARNEY (CA State Bar No. 293378)
     DAVIS WRIGHT TREMAINE LLP
15   865 South Figueroa Street, Suite 2400
     Los Angeles, CA 90017
16   Telephone:(213) 633-6800
     Facsimile: (213) 633-6899
17   Email:     brendancharney@dwt.com

18   Attorneys for Defendants
     REVEAL, CENTER FOR INVESTIGATIVE
19   REPORTING, MATT SMITH, and AMY WALTERS

20                             IN THE UNITED STATES DISTRICT COURT

21                         THE NORTHERN DISTRICT OF CALIFORNIA

22   PLANET AID INC., and LISBETH THOMSEN,        Case No. 17-cv-03695-MMC

23               Plaintiffs,                      DECLARATION OF CHRISTA
                                                  SCHARFENBERG IN SUPPORT OF THE
24         v.                                     REVEAL DEFENDANTS’ MOTION FOR
                                                  ATTORNEYS’ FEES AND COSTS
25   REVEAL, CENTER FOR INVESTIGATIVE
     REPORTING, MATT SMITH, and AMY               Date: June 11, 2021
26   WALTERS,                                     Time: 9:00 a.m.
                                                  Judge: Hon. Maxine M. Chesney
27               Defendants.                      Courtroom: 7, 19th floor

28


     DECLARATION OF CHRISTA SCHARFENBERG
     Case No. 17-cv-03695-MMC
      Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 2 of 17


 1                          DECLARATION OF CHRISTA SCHARFENBERG
 2          I, Christa Scharfenberg, declare as follows:
 3          1.      I am Senior Advisor to The Center for Investigative Reporting (“CIR”); until April
 4   31, 2021, I was its Chief Executive Officer. CIR, founded in 1977, is the nation’s first and oldest
 5   nonprofit news organization focused on investigative reporting. I have personal knowledge of the
 6   facts stated in this declaration and could truthfully testify to them if called as a witness. I make this
 7   declaration in support of the Reveal Defendants’ motion for attorneys’ fees and costs.
 8          2.      I am a 1993 graduate of the University of Massachusetts. A decade later, I joined
 9   CIR as a communications manager. I served as the acting executive director in 2007, as associate
10   director from 2008-2015, and as the head of studio until 2017, when I became CEO. Among my
11   many responsibilities over the years, I have also been an executive or senior producer of
12   documentaries for CIR, including FRONTLINE co-productions and the independent film Banished,
13   which premiered at the 2007 Sundance Film Festival and the Academy Award-nominated Netflix
14   co-production, Heroin(e). I helped launch CIR’s California Watch reporting project in 2009 and
15   helped with the merger of CIR and The Bay Citizen in 2012. I also helped launch Reveal, CIR’s
16   Peabody Award-winning national public radio show and podcast in 2014.
17          3.      Over the past 44 years, CIR has received numerous awards for its investigative
18   reporting. Among the awards won in the last year are three Edward R. Murrow Awards, the
19   Hillman Prize, the Investigative Reporters and Editors Award, and National Headliner Awards; we
20   also were finalists for the Pulitzer Prize, the Peabody Award, and the Scripps Howard Award. A
21   link to all of the journalism awards CIR has received is available
22   here: https://revealnews.org/awards/
23          4.      This lawsuit, filed in August of 2016, threatened the existence of CIR. CIR has a
24   modest annual budget that is almost entirely funded by philanthropic donations. Although CIR has
25   insurance for its publishing activities, after over two years of protracted litigation and the need to
26   address the factual allegations in Plaintiffs’ 63-page complaint, by the Fall of 2018, with years of
27   litigation on the horizon, CIR’s available insurance proceeds were nearly exhausted. Fortunately,
28   Davis Wright Tremaine LLP and Covington & Burling LLP agreed to represent CIR and its

                                                         1
     DECLARATION OF CHRISTA SCHARFENBERG
     Case No. 17-cv-03695-MMC
      Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 3 of 17


 1   reporters on a pro bono basis. We wrote about the case in an effort to let our supporters know
 2   about the challenges posed by this litigation. https://revealnews.org/press/reveal-has-been-fighting-
 3   a-lawsuit-for-three-years-now-were-speaking-up-about-it/ Attached as Exhibit A is a true and
 4   correct copy of our article.
 5          5.      On March 23, 2021, this Court dismissed Plaintiffs’ lawsuit with
 6   prejudice. Although California’s anti-SLAPP statute provides for the recovery of mandatory fees,
 7   attorneys’ fees will not compensate for the true loss that that CIR and the public have suffered as a
 8   result of this litigation. This action not only threatened CIR’s ongoing viability as a news
 9   organization that produces one of a kind accountability reporting to the public, it forced CIR to
10   devote hundreds of hours of reporter and staff time that would otherwise be devoted to the many
11   ongoing reporting projects that CIR has underway at any given time. We wrote about this aspect in
12   a piece published last month in the Columbia Journalism
13   Review. https://www.cjr.org/tow_center/costly-lawsuit-against-investigative-reporting-looks-
14   like.php Attached as Exhibit B is a true and correct copy of our article.
15           I declare under penalty of perjury that the foregoing is true and correct. Executed in
16   Oakland, California on May 6, 2021.
17

18

19                                                         Christa Scharfenberg

20
21

22

23

24

25
26

27

28

                                                       2
     DECLARATION OF CHRISTA SCHARFENBERG
     Case No. 17-cv-03695-MMC
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 4 of 17




                        EXHIBIT A
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 5 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 6 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 7 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 8 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 9 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 10 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 11 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 12 of 17




                        EXHIBIT B
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 13 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 14 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 15 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 16 of 17
Case 3:17-cv-03695-MMC Document 316-5 Filed 05/06/21 Page 17 of 17
